SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

573
CA 14-01920
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


DONALD SCHULTZ AND KATHERINE SCHULTZ,
PLAINTIFFS,

                     V                                           ORDER

EXCELSIOR ORTHOPAEDICS, LLP, ANDREW C.
STOECKL, M.D., DEFENDANTS-RESPONDENTS,
MICHAEL A. PARENTIS, M.D., KEITH C.
STUBE, M.D., P.C., DOING BUSINESS AS KNEE
CENTER OF WESTERN NEW YORK,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 3.)


CONNORS & VILARDO, LLP, BUFFALO (LAWRENCE J. VILARDO OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (GREGORY T. MILLER OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Erie County (John M.
Curran, J.), entered June 18, 2014. The judgment dismissed the
complaint against defendants Excelsior Orthopaedics, LLP, and Andrew
C. Stoeckl, M.D.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Dublin v Prime, 168 AD2d 597).




Entered:   June 19, 2015                        Frances E. Cafarell
                                                Clerk of the Court